Name: Commission Regulation (EEC) No 3751/87 of 15 December 1987 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 12. 87No L 353/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3751 /87 of 15 December 1987 fixing the amount of aid for peas , field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Whereas , under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 Q, as last amended by Regulation (EEC) No 1 238/87 (8), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (9) delivered to Rotterdam ; whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas the world market price for peas, field beans and sweet lupins was fixed by Regulation (EEC) No Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas , field beans and sweet lupins ('), as last amended by Regulation (EEC) No 3741 /87 (4), and in particular Article 24 thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas , field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (s), as last amended by Regulation (EEC) No 1958/87 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested 1935/87 (10) ; Whereas , if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (u), as last amended by Regu ­ lation (EEC) No 1636/87 ( 12),  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of (&gt;) OJ No L 162, 12 . 6 . 1982. p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . o OJ No L 342, 19 . 12 . 1985 , p. 1 . W OT No L 352. 15 . 12 . 1987 . n . 26 . 0 OJ No L 219 , 28 . 7 . 1982, p . 36 . (8) OJ No L 117, 5 . 5 . 1987, p . 9 . (') OJ No L 133 , 21 . 5 . 1986, p . 21 . H OJ No L 185, 4 . 7 . 1987, p . 21 . (") OJ No L 164, 24. 6 . 1985, p . 1 . ( 12) OJ No L 153 , 13 . 6 . 1987, p . 1 . (*) OJ No L 219, 28 . 7 . 1982, p. 1 . (&lt;) OJ No L 184, 3 . 7 . 1987, p. 3 . 16 . 12 . 87 Official Journal of the European Communities No L 353/7 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State , HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 16 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 353/8 Official Journal of the European Communities 16. 12. 87 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 (') 6th period 6 Peas used : || ||  in Spain 12,807 12,987 13,167 13,347 13,527 13,527 13,527  in Portugal 12,858 13,038 13,218 13,398 13,578 13,578 13,578  in another Member State 13,240 13,420 13,600 13,780 13,960 13,960 13,960 Feild beans used : I \ I Il  in Spain 13,240 13,420 13,600 13,780 13,960 13,960 13,960  in Portugal 12,858 13,038 13,218 13,398 13,578 13,578 13,578  in another Member State 13,240 13,420 13,600 13,780 13,960 13,960 13,960 Products used in animal feed Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Peas and field beans used :  in Spain 12,640 12,820 13,043 13,223 13,403 14,052 14,052  in Portugal 12,295 12,475 12,700 12,880 13,060 13,736 13,736  in another Member State 12,759 12,939 13,162 13,342 13,522 14,161 14,161 Sweet lupins harvested : I I I l I A. and used in Spain 13,295 13,295 13,353 13,353 13,353 14,218 14,218 B. in another Member State and : \ l \  used in Portugal 14,407 14,407 14,467 14,467 14,467 15,369 15,369  used in other Member \ l States 15,026 15,026 15,083 15,083 15,083 15,935 15,935 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 636,39 645,04 653,69 662,35 671,00 671,00 671.00 1 1 5,92 117,49 119,07 120,64 122,22 122,22 122,22 31,58 32,01 32,44 32,87 33,30 33,30 33.30 Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl) 970,77 994,39 1 018,01 1 041,63 1 065,25 1 065,25 1 065.25 2 041,78 2 069,54 2 097,30 2 125,06 2 152,81 2 152,81 2 152,81 98,95 100,29 101,64 102,98 104,33 104,33 104.33 10,993 11,143 11,292 11,442 11,592 11,592 11.592 21 285 21 575 21 866 22 156 22 446 22 446 22 446  Portugal (Esc) 35,40 35,88 36,36 36,85 37,33 37,33 37.33 2 161,65 2 192,64 2 223,63 2 254,62 2 285,61 2 285,61 2 285.61  United Kingdom ( £) 7,264 7,383 7,502 7,621 7,741 7,741 7,741 Amounts to be deducted in the case of :  peas used in Spain (Pta) 66,77  peas and field beans used in Portugal (Esc) 65,60 16 . 12 . 87 Official Journal of the European Communities No L 353/9 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Products harvested in : I  BLEU (Bfrs/Lfrs) 613,27 621,92 632,64 641,29 649,95 680,66 680,66  Denmark (Dkr) 1 1 1,70 113,28 115,23 116,81 118,38 123,98 123,98  Federal Republic of Germany I (DM) 30,43 30,86 31,39 31,82 32,25 33,78 33,78  Greece (Dr) 88.5,96 909,58 940,78 964,40 988,02 1 100,68 1 100,68  Spain (Pta) 1 967,60 1 995,36 2 029,75 2 057,51 2 085,27 2 183,81 2 183,81  France (FF) 9.5,35 96,70 98,36 99,71 101,05 105,83 105,83  Ireland ( £ Irl) 10,593 10,742 10,928 11,077 11,227 11,759 11,759  Italy (Lit) 20 507 20 797 21 157 21 447 21 738 22 771 22 771  Netherlands (Fl) 34,12 34,60 35,19 35,67 36,16 37,86 37,86  Portugal (Esc) 2 075,50 2 106,49 2 145,18 2 176,17 2 207,16 2 321,61 2 321,61  United Kingdom ( £) 6,903 7,023 7,174 7,293 7,412 7,891 7,891 Amounts to be deducted in the I case of use : || I ||  Spain (Pta) 18,35 18,35 18,35 18,35 18,35 16,81 16,81  Portugal (Esc) 79,68 79,68 79,34 79,34 79,34 72,98 72,98 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III , per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I I I I I I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 122,61 0,00 0,13 0,52 1,31 0,00 18,56 56,33  Denmark (Dkr) 0,00 0,00 0,00 22,33 0,00 0,02 0,09 0,24 0,00 3,38 10,26  Federal Republic of Germany l I I I I I I l I (DM) 0,00 0,00 0,00 6,08 0,00 0,01 0,03 0,06 0,00 0,92 2,80  Greece (Dr) 0,00 0,00 0,00 449,76 0,00 0,48 1,90 4,80 0,00 68,07 206,61  Spain (Pta) 0,00 0,00 0,00 393,39 0,00 0,42 1,66 4,20 0,00 59,54 180,72  France (FF) 0,00 0,00 0,00 19,08 0,00 0,02 0,08 0,20 0,00 2,89 8,76  Ireland ( £ Irl) 0,000 0,000 0,000 2,123 0,000 0,002 0,009 0,023 0,000 0,321 0,97  Italy (Lit) 0 0 0 4 127 0 4 17 44 0 625 1 896  Netherlands (Fl) 0,00 0,00 0,00 6,82 0,00 0,01 0,03 0,07 0,00 1,03 3,13  Portugal (Esc) 0,00 0,00 0,00 456,88 0,00 0,49 1,93 4,88 0,00 69,14 209,88  United Kingdom ( £) 0,000 0,000 0,000 1,913 0,000 0,002 0,008 0,020 0,000 0,290 0,87 No L 353/ 10 Official Journal of the European Communities 16. 12. 87 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 1st period 2nd period 3rd period 4th period 5th period 6th period 12 1 2 3 4 5 6 Products harvested in : l I  BLEU (Bfrs/Lfrs) 722,24 722,24 724,98 724,98 724,98 765,93 765,93  Denmark (Dkr) 131,55 131,55 132,05 132,05 132,05 139,51 139,51  Federal Republic of Germany \ \ I (DM) 35,84 35,84 35,98 35,98 35,98 38,01 38,01  Greece (Dr) 1 176,99 1 176,99 1 187,04 1 187,04 1 187,04 1 337,25 1 337,25  Spain (Pta) (') 2 050,26 2 050,26 2 059,21 2 059,21 2 059,21 2 192,60 2 192,60  France (FF) 1 1 2,30 112,30 112,72 112,72 112,72 119,10 119,10  Ireland ( £ Irl) 12,477 1 2,477 12,525 12,525 12,525 13,234 13,234  Italy (Lit) 24 163 24 163 24 256 24 256 24 256 25 634 25 634  Netherlands (Fl ) 40,18 40,18 40,33 40,33 40,33 42,61 42,61  Portugal (Esc) 2 464,81 2 464,81 2 475,02 2 475,02 2 475,02 2 627,62 2 627,62  United Kingdom ( £) 8,391 8,391 8,434 8,434 8,434 9,073 9,073 Amounts to be deducted in the li case of use in Portugal (Esc ) 106,30 106,30 . 105,78 105,78 105,78 97,20 97,20 (') The aid is not granted for sweet lupins exchanged between Spain and the other Member States (Article 28 of Regulation (EEC) No 3540/85). ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : \ i \ I  BLEU (Bfrs/Lfrs) 0.00 0,00 0,00 89,17 0,00 0,10 0,38 0,95 0,00 13,50 40,97  Denmark (Dkr) 0,00 0,00 0,00 16,24 0,00 0,02 0,07 0,17 0,00 2,46 7,46  Federal Republic of Germany I I I I I \ I (DM) 0,00 0,00 0,00 4,43 0,00 0,00 0,02 0,05 0,00 0,67 2,03  Greece (Dr) 0,00 0,00 0,00 327,10 0,00 0,35 1,38 3,49 0,00 49,50 150,26  Spain (Pta) 0,00 0,00 0,00 286,10 0,00 0,30 1,21 3,06 0,00 43,30 131,43  France (FF) 0,00 0,00 0,00 13,87 0,00 0,01 0,06 0,15 0,00 2,10 6,37  Ireland ( £ Irl) 0,000 0,000 0,000 1,544 0,000 0,002 0,007 0,016 0,000 0,234 0,709  Italy (Lit) 0 0 0 3 001 0 3 13 32 0 454 1379  Netherlands (Fl) 0,00 0,00 0,00 4,96 0,00 0,01 0,02 0,05 0,00 0,75 2,28  Portugal (Esc) 0,00 0,00 0,00 332,27 0,00 0,35 1,40 3,55 0,00 50,29 152,64  United Kingdom ( £) 0,000 0,000 0,000 1,391 0,000 0,001 0,006 0,015 0,000 0,211 0,639 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 160,670 138,159 6,90403 0,76841 1 1 499,45 2,31943 165,030 0,686328